Citation Nr: 1726390	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  07-06 642A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, including as due to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for obstructive sleep apnea, including as due to a service-connected disability.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to a disability rating greater than 30 percent prior to November 10, 2008, and greater than 70 percent prior to August 19, 2011, for PTSD.

5.  Entitlement to a compensable disability rating for shell fragment wound with residual scar of the left ankle.

6.  Entitlement to a compensable disability rating for shell fragment wound with residual scar of the left knee.

7.  Entitlement to a compensable disability rating for shell fragment wound with retained foreign body of the left buttock.

8.  Entitlement to a compensable disability rating for shell fragment wound with retained foreign body of the left hip.

9.  Entitlement to a compensable disability rating for shell fragment wound with retained foreign body of the back.

10.  Entitlement to a compensable disability rating for an abdominal laparotomy scar.

11.  Entitlement to an initial compensable rating for a right clavicle scar.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 10, 2008, including on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from June 1963 to September 1968, February to October 1969, August 1972 to August 1975, January to April 1977, and from May to July 1981.  He served in combat in the Republic of Vietnam.  He also had additional periods of unverified active service in the U.S. Army and periods of U.S. Army Reserve and U.S. Army National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied, in pertinent part, the Veteran's claims for a disability rating greater than 30 percent for PTSD and for compensable ratings for multiple shell fragment wounds (which were characterized as separate service connection claims for retained foreign bodies in the left hip and  left buttocks) and also denied his claims of service connection for hypertension and for obstructive sleep apnea and a claim of entitlement to a TDIU.  The Veteran disagreed with this decision in March 2006.  He perfected a timely appeal in February 2007.

This matter next is on appeal from a June 2007 rating decision in which the RO in Pittsburgh, Pennsylvania, granted, in pertinent part, the Veteran's claim of service connection for a right clavicle scar (which was characterized as scar in right clavicle area from scalene node biopsy), assigning a zero percent rating effective March 14, 2006, denied a claim for a compensable disability rating for an abdominal laparotomy scar, and denied a claim of service connection for GERD (which was characterized as gastroesophageal reflux disease, hiatal hernia, and epigastric discomfort).  The Veteran disagreed with this decision in July 2007.  Although a substantive appeal (VA Form 9) is not of record with respect to these claims, the Board finds that it has jurisdiction over the Veteran's initial compensable rating claim for a right clavicle scar, his increased rating claim for an abdominal laparotomy scar, and his service connection claim for GERD.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (finding that VA may waive timely filing of substantive appeal implicitly or explicitly and as to any issue or claim raised in substantive appeal).

Because the Veteran currently lives within the jurisdiction of the RO in North Little Rock, Arkansas, that facility has jurisdiction in this appeal.

A videoconference Board hearing was held at the RO in North Little Rock, Arkansas, January 2008 before a Veterans Law Judge who is no longer at the Board and a copy of the hearing transcript has been added to the record.

In March 2009, the Board denied the Veteran's increased rating claim for PTSD and remanded the other currently appealed claims to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ issue a Statement of the Case (SOC) on the Veteran's initial compensable rating claim for a right clavicle scar, his increased rating claim for an abdominal laparotomy scar, and his service connection claim for GERD although an SOC already had been issued on these claims in December 2007.  The Board also directed the AOJ to schedule the Veteran for appropriate examinations to determine the nature and etiology of his hypertension and obstructive sleep apnea and to determine the current nature and severity of his service-connected shell fragment wounds in multiple areas.  The requested examinations occurred in May 2009.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran, through an attorney, and VA's Office of General Counsel appealed the Board's March 2009 denial of his increased rating claim for PTSD to the United States Court of Appeals for Veterans Claims (Court) by filing a Joint Motion for Remand (Joint Motion) in February 2010.  The Court granted the Joint Motion later in February 2010, vacating and remanding that part of the Board's March 2009 decision which denied an increased rating for PTSD.

In August 2010, the Board remanded the Veteran's increased rating claim to the AOJ for compliance with the Joint Motion.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  Pursuant to the Joint Motion, the Board directed that the AOJ readjudicate the Veteran's increased rating claim for PTSD.  The AOJ readjudicated this claim in a January 2012 rating decision.  See Stegall, 11 Vet. App. at 268; see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a January 2012 rating decision, the AOJ granted the Veteran's increased rating for PTSD, assigning a higher 70 percent rating effective November 10, 2008, and a 100 percent rating effective August 19, 2011.  The AOJ also granted TDIU effective November 10, 2008.

In a December 2012 rating decision, the AOJ recharacterized the Veteran's service connection claims for retained foreign bodies in the left hip and left buttocks as increased rating claims for shell fragment wounds with retained foreign bodies in the left hip and left buttocks.  The AOJ noted that, historically, a July 1979 rating decision had assigned zero percent ratings for shell fragment wounds in the left ankle, left knee, left buttock, left hip, and back.  The AOJ also noted that, historically, a September 1991 rating decision had combined all of the Veteran's service-connected shell fragment wounds in multiple areas in to a single disability and assigned a 10 percent rating for retained foreign bodies in the soft tissue of the left ankle, knee, and back.  The AOJ concluded that the September 1991 rating decision was not the most appropriate way to compensate the Veteran for his service-connected shell fragment wounds in multiple anatomical regions.  Accordingly, the AOJ concluded in the December 2012 rating decision that the Veteran was entitled to consideration of increased (compensable) ratings for shell fragment wound with residual scar of the left ankle, shell fragment wound with residual scar of the left knee, shell fragment wound with retained foreign body of the left buttock, shell fragment wound with retained foreign body of the left hip, and for shell fragment wound with retained foreign body of the back and denied each of these claims.  Having reviewed the record evidence, the Board concludes that the Veteran's increased (compensable) rating claims for multiple shell fragment wounds should be characterized as stated on the title page.

A videoconference Board hearing was held at the RO in December 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript also has been added to the record.

In April 2014, the Board remanded this matter to the AOJ for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain the Veteran's VA vocational rehabilitation folder, his medical records from his employment with the U.S. Postal Service (USPS) between 1984 and 1994, and additional treatment records.  The Veteran's VA vocational rehabilitation folder was associated with his claims file.  The AOJ documented its efforts to attempt to obtain the Veteran's USPS medical records and it appears that these records were received by VA in September 2014 and in August 2015.  Additional treatment records also were associated with the Veteran's claims file. The Board next directed that the AOJ obtain an opinion concerning whether the Veteran's service-connected PTSD caused or aggravated his hypertension.  This opinion was obtained in October 2014.  See Stegall, 11 Vet. App. at 268; see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In an April 2014 rating decision, the AOJ concluded that the Veteran was incompetent to handle disbursement of VA funds and a fiduciary needed to be appointed for him.  It appears that his wife subsequently was appointed his fiduciary for purposes of disbursing VA disability compensation benefits.

The Board notes that, because the Veteran was in receipt of a TDIU from November 10, 2008, to August 19, 2011, and received a 100 percent scheduler rating effective August 19, 2011, for his service-connected PTSD, the issue of entitlement to a TDIU after November 10, 2008, is moot.  Thus, the Veteran's TDIU claim is characterized as stated on the title page.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

Unfortunately, as is explained below in greater detail, the issues of entitlement to an initial compensable rating for a right clavicle scar and entitlement to compensable ratings for shell fragment wound with residual scar of the left ankle, shell fragment wound with residual scar of the left knee, shell fragment wound with retained foreign body of the left buttock, shell fragment wound with retained foreign body of the left hip, shell fragment wound with retained foreign body of the back and for an abdominal laparotomy scar, and entitlement to a TDIU prior to November 10, 2008, including on an extraschedular basis, are addressed in the REMAND portion of the decision below and REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's hypertension, obstructive sleep apnea, and GERD are not related to active service or any incident of service.

2.  The record evidence shows that, prior to November 10, 2008, the Veteran's service-connected PTSD is manifested by, at worst, complaints of anxiety due to financial difficulties, chronic insomnia, mild attention/concentration impairment, nightmares, intermittent intrusive daytime memories, and reported social isolation.

3.  The record evidence shows that, between November 10, 2008, and August 19, 2011, the Veteran's service-connected PTSD is manifested by, at worst, complaints of periodic sadness, anger, social isolation, intrusive thoughts, disrupted sleep, chronic anger, difficulty concentrating, slightly disorganized thoughts, preoccupied thought content, easy distractibility, and suicidal ideation.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service, including as due to service-connected PTSD, nor may it be so presumed.  38 U.S.C.A. § 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  Obstructive sleep apnea was not incurred in or aggravated by active service, including as due to a service-connected disability.  38 U.S.C.A. § 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

3.  GERD was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

4.  The criteria for a disability rating greater than 30 percent prior to November 10, 2008, and greater than 70 percent prior to August 19, 2011, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Service Connection Claims

The Veteran contends that he incurred hypertension, obstructive sleep apnea, and GERD during active service.  He alternatively contends that his service-connected PTSD caused or aggravated (permanently worsened) his hypertension and obstructive sleep apnea.  He also contends that his service-connected sarcoidosis caused or aggravated his obstructive sleep apnea.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claims of service connection for hypertension, including as due to service-connected PTSD, for obstructive sleep apnea, including as due to a service-connected disability, and for GERD.  The Veteran contends that he incurred each of these disabilities during active service.  He also alternatively contends that his service-connected PTSD caused or aggravated (permanently worsened) his hypertension and a service-connected disability (either PTSD or sarcoidosis) caused his obstructive sleep apnea.  The record evidence does not support his assertions that any of these current disabilities are related to active service or any incident of service.  It shows instead that, although he complained of and was treated for all of these disabilities since his service separation, none of them is related to active service or any incident of service.  

For example, the Veteran's available service treatment records show that, at his first enlistment physical examination in April 1963, prior to his initial entry on to active service in June 1963, clinical evaluation was normal except for pes planus and a short systolic heart murmur (although neither of these problems were considered disabling).  The Veteran's blood pressure was 130/80.  He denied all relevant in-service medical history at his separation physical examination in July 1968 prior to his first separation from service in September 1968.  At his enlistment physical examination in February 1969 at the beginning of the Veteran's second period of active service, he was normal clinically and his blood pressure was 117/80 (or within normal limits).  These records also show that an upper gastrointestinal series in January 1971 was normal and showed no evidence of a peptic ulcer.

In the course of outpatient treatment in April 1972 while the Veteran was in Officer Candidate School (OCS) on active service, the Veteran complained of vomiting "since last week" mostly in the morning.  A history of a hiatal hernia but no ulcers was noted.  He was vomiting when his stomach was empty in the mornings and was able to eat lunch and dinner.  Physical examination of the abdomen showed slight tenderness, no rebound, and normal bowel sounds.  The impression was functional gastrointestinal symptoms.

At his separation physical examination in August 1975 at the end of his third period of active service, clinical evaluation was normal except for several scars.  The Veteran's blood pressure was 120/76 (or within normal limits).  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  However, the post-service evidence also does not support granting service connection for hypertension, including as due to service-connected PTSD, for obstructive sleep apnea, including as due to a service-connected disability, or for GERD.  It shows instead that, although the Veteran has complained of and been treated for all of these disabilities since his service separation, none of them is related to active service or any incident of service.  

For example, on VA general medical examination in July 2005, the Veteran's complaints included hypertension and sleep apnea.  He also complained of afternoon sleepiness and always feeling tired in the morning and drowsy in the afternoon.  He reported being diagnosed as having hypertension and obstructive sleep apnea in 1994 following complaints of dizziness and headaches at that time.  He treated his hypertension with medication.  He was on a continuous positive airway pressure (CPAP) machine.  Physical examination showed blood pressure of 126/76 and 121/89.  The diagnoses included sleep apnea with CPAP and hypertension under good control.

On VA hypertension examination in April 2009, the Veteran complained of intermittent hypertension with remissions.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran needed continuous medication to control his hypertension.  Physical examination showed blood pressure of 141/79, 132/58, 143/66, and 150/70.  The VA examiner opined that the etiology of the Veteran's hypertension was unknown but was most likely due to genetics, age, and obesity.  This examiner also opined that the Veteran's hypertension was not aggravated by active service but by aging and post-service weight gain.  This examiner further opined that the Veteran's service-connected disabilities did not aggravate his hypertension "except for his morbid obesity."  The diagnosis was essential hypertension of unknown etiology.

On VA examination in August 2011, the Veteran's complaints included sleep apnea and hypertension.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran was on a CPAP.  He reported daytime hypersomnolence, snoring, and sleep disruption.  He needed continuous medication to control his hypertension.  Pulmonary examination showed blood pressure of 110/67, no evidence of pulmonary hypertension, weight 239 pounds, no evidence of abnormal breath sounds.  The VA examiner opined that it was less likely than not that the Veteran's obstructive sleep apnea was related to active service or any incident of service.  The rationale for this opinion was that the Veteran's obstructive sleep apnea was due to his morbid obesity with a body mass index (BMI) of 34.  The examiner next opined that it was less likely than not that the Veteran's hypertension was related to active service or any incident of service, including as due to service-connected PTSD.  The rationale for this opinion was that the Veteran had essential hypertension which was not related to PTSD or obstructive sleep apnea.  The rationale also was that the Veteran had been diagnosed as having hypertension in the 1990's before being diagnosed as having either PTSD or obstructive sleep apnea.  The rationale also was a review of relevant medical literature.  The diagnosis was obstructive sleep apnea "associated with" obesity of 239 pounds and BMI of 34.

On VA esophagus and hiatal hernia examination in August 2011, the Veteran's complaints included esophageal distress several times a week with occasionally severe pain.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran occasionally took prescription medication twice a day to treat his gastrointestinal complaints.  The VA examiner opined that it was less likely than not that the Veteran's GERD (which was characterized as GERD, hiatal hernia, and/or epigastric discomfort) was related to active service or any incident of service.  The rationale for this opinion was that the Veteran's in-service bout of gastroenteritis would not cause or lead to GERD, hiatal hernia, or epigastric discomfort based on this single episode.  The diagnosis was GERD.

On VA hypertension Disability Benefits Questionnaire (DBQ) in July 2014, the Veteran's complaints included hypertension since approximately 1995.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Physical examination showed blood pressure readings of 130/76, 133/79, and 122/74, with an average blood pressure reading of 128/76.  The diagnosis was hypertension.

On VA sleep apnea DBQ in July 2014, the Veteran's complaints included sleep apnea since being diagnosed in 1995 although he reported experiencing symptoms of feeling tired all of the time and stopping breathing in his sleep since approximately 1966.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran was on a CPAP.  There were no current findings, signs, or symptoms attributable to sleep apnea.  The VA examiner opined that it was less likely than not that the Veteran's service-connected sarcoidosis caused or aggravated his obstructive sleep apnea.  The rationale for this opinion was that sleep apnea was reported to occur in 2-4 percent of the population and, although patients with sarcoidosis were at increased risk of sleep apnea, the Veteran's age and obesity were the most likely causes of his obstructive sleep apnea.  The rationale also was that the Veteran's obstructive sleep apnea symptoms began long before sarcoid was diagnosed.  The diagnosis was obstructive sleep apnea.

In an October 2014 addendum to the Veteran's July 2014 VA hypertension DBQ, the VA clinician who conducted this examination opined that it was less likely than not that the Veteran's service-connected PTSD caused or aggravated his hypertension.  The rationale for this opinion was that the Veteran's PTSD had been "fairly stable."  The rationale also was that the Veteran's hypertension was most likely due to aging, obesity, previous alcohol use, and obstructive sleep apnea.  This clinician acknowledged that there were studies in the medical literature which "may link" hypertension and PTSD but he concluded that the Veteran's other risk factors for hypertension "far outweigh the small risk" of a link between hypertension and his service-connected PTSD.

In a May 2015 addendum to the Veteran's July 2014 VA sleep apnea DBQ, the VA clinician who conducted this examination opined that it was less likely than not that a service-connected disability caused or aggravated his obstructive sleep apnea.  The rationale for this opinion was that, given the Veteran's BMI of 32.63 and his weight of 240.1 pounds, his sleep apnea most likely was due to his obesity.  This clinician also opined that the Veteran's obstructive sleep apnea was not aggravated by his hypertension because his hypertension was "under very good control on his current medications."  This clinician stated that he had reviewed a medical article supported by the Veteran in preparing this opinion.

In sum, multiple VA clinicians opined that there was no etiological link between hypertension, obstructive sleep apnea, or GERD and active service, including as due to a service-connected disability, in April 2009, August 2011, July and October 2014, and in May 2015.  All of these opinions were fully supported and not contradicted by the medical evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  It is the medical evidence that controls in this case on these issues, because the disabilities at issue are not ones that are readily observable by the senses and otherwise subject to laymen's knowledge.  Rather, they are disabilities that require expert medical inquiry.  The Veteran also has not identified or submitted any evidence demonstrating entitlement to service connection for hypertension, obstructive sleep apnea, or GERD.  In summary, the Board finds that service connection for hypertension, including as due to service-connected PTSD, for obstructive sleep apnea, including as due to a service-connected disability, and for GERD is not warranted.

Increased Rating Claim for PTSD

The Veteran contends that his service-connected PTSD is more disabling than currently evaluated.  He specifically contends that this disability has resulted in total occupational and social impairment throughout the appeal period.

Laws and Regulations

The Veteran's service-connected PTSD currently is evaluated as 30 percent disabling effective October 27, 1999, 70 percent disabling effective November 10, 2008, and 100 percent disabling effective August 19, 2011, under 38 C.F.R. § 4.130, DC 9411.  See 38 C.F.R. § 4.130, DC 9411 (2016).  As relevant to this claim, a 30 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9411 for PTSD manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board recognizes that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013), the Federal Circuit held that a Veteran may qualify for a specific disability rating under 38 CFR § 4.130 only by demonstrating the particular symptoms associated with that percentage, or others of similar frequency, severity, and duration.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  As relevant to this claim, a GAF score of 31 to 40 is defined as some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).



Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for a disability rating greater than 30 percent prior to November 10, 2008, and greater than 70 percent prior to August 19, 2011, for PTSD.  The Veteran contends that his service-connected PTSD has resulted in total occupational and social impairment throughout the appeal period.  The record evidence does not support his assertions.  It shows instead that, prior to November 10, 2008, this disability is manifested by, at worst, complaints of anxiety due to financial difficulties, chronic insomnia, mild attention/concentration impairment, nightmares, intermittent intrusive daytime memories, and reported social isolation (as seen on VA examination in July 2005).  At that examination, the Veteran reported that, although his medication was helpful in managing his symptoms, he had not experienced complete remission.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran was married to his third wife for 5 years although they were separated.  He reported his most recent jobs were as a pastor and bus driver although he currently was unemployed.  

Mental status examination of the Veteran showed he was neat and clean, full orientation, reported anxiety due to financial difficulties, chronic insomnia with only 4 hours of sleep per night, no racing thoughts or feelings of elation, clear and coherent speech, rational "and generally focused" thoughts without evidence of a formal thought disorder, no visual or auditory hallucinations, mildly impaired attention/concentration, grossly intact memory, a history of a suicide attempt but not current suicidal or homicidal ideation.  

The July 2005 VA examiner stated that the symptomatology attributable to the Veteran's service-connected PTSD largely was unchanged since his most recent VA examination in 2004.  The Veteran's reported PTSD symptoms included nightmares "most nights," intermittent intrusive daytime memories, continued chronic insomnia since serving in Vietnam, hyperactive startle response "and some avoidance of crowds, yet not to a level that significantly impairs his ability to function in the community," and social isolation.  The Veteran's GAF score was 63, indicating some mild symptoms.  The Axis I diagnosis was chronic mild PTSD. 

On VA outpatient treatment in December 2005, the Veteran stated that he was feeling better after separating from his wife.  He was living in his own apartment.  He also stated that his current medication "seems to keep his mood steady" and he was sleeping "relatively well."  He denied suicidal or homicidal ideation.  His GAF score was 58, indicating moderate symptoms.  The Axis I diagnoses included PTSD.

In April 2007, the Veteran's "significant other" reported that the Veteran had difficulty with motivation, staying in bed 10-12 hours "at times," and short-term memory problems.  The Veteran reported problems with trust, expressing his anger, and a history of withdrawal in order to cope with stress.  Mental status examination of the Veteran showed he was casually dressed, good grooming and hygiene, no abnormal psychomotor behavior, normal speech, logical and goal-directed thoughts, no suicidal or homicidal ideation, no delusions or hallucinations, full orientation, grossly intact memory, and intact insight and judgment.  The Veteran's GAF score was 55, indicating moderate symptoms.  The Axis I diagnoses included PTSD.

In May 2007, the Veteran's complaints included difficulty with motivation, procrastination, and short-term memory problems.  Mental status examination of the Veteran was unchanged.  The Veteran's GAF score was 50, indicating serious symptoms.  The Axis I diagnoses were unchanged.

In July 2007, the Veteran reported that he was "doing better with getting things done and motivation."  Mental status examination of the Veteran, his GAF score, and the Axis I diagnoses were unchanged.  

The Veteran has contended that his service-connected PTSD is more disabling than currently evaluated prior to November 10, 2008.  The record evidence does not support his assertions.  It shows instead that this disability is manifested by, at worst, occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (i.e., a 30 percent rating under DC 9411) due to his complaints of anxiety due to financial difficulties, chronic insomnia, mild attention/concentration impairment, nightmares, intermittent intrusive daytime memories, and reported social isolation (as seen on VA examination in July 2005).  See 38 C.F.R. § 4.130, DC 9411 (2016).  The July 2005 VA examiner specifically concluded that, although the Veteran was unemployed, he was not rendered unemployable as a result of his service-connected PTSD symptomatology.  The Board acknowledges that, following the July 2005 VA examination when he was diagnosed as having chronic mild PTSD, the Veteran's GAF scores declined from mild to moderate to serious symptoms.  Repeated mental status examinations on VA outpatient treatment visits in 2007 do not support the assignment of a disability rating greater than 30 percent during this time period, however.  These records show instead that, despite his declining GAF scores, the Veteran was casually dressed with good grooming and hygiene, no abnormal psychomotor behavior, normal speech, logical and goal-directed thoughts, no suicidal or homicidal ideation, no delusions or hallucinations, full orientation, grossly intact memory, and intact insight and judgment.  The Veteran himself reported in December 2005 that he slept well and had a steady mood on his current medication.  The Board also notes that, although the Veteran's significant other reported in April 2007 that the Veteran had difficulty with motivation, staying in bed 10-12 hours "at times," and short-term memory problems, the Veteran himself reported in July 2007 that he was "doing better with getting things done and motivation."  In other words, the record evidence does not suggest that, prior to November 10, 2008, the Veteran's service-connected PTSD is manifested by symptoms on par with those contemplated by occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment (i.e., a 50, 70, or 100 percent rating under DC 9411) such that a disability rating greater than 30 percent is warranted during this time period.  Id.  Nor does the evidence show that the Veteran's service-connected PTSD is manifested by symptoms of similar frequency, severity, and duration necessary to quality for an increased rating during this time period.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to a disability rating greater than 30 percent prior to November 10, 2008, for service-connected PTSD.  In summary, the Board finds that the criteria for a disability rating greater than 30 percent prior to November 10, 2008, for PTSD have not been met.

The Veteran also is not entitled to a disability rating greater than 70 percent effective August 19, 2011, for PTSD.  The Veteran contends that his service-connected PTSD is totally disabling throughout this time period.  The record evidence does not support his assertions prior to August 19, 2011, when a 100 percent rating was assigned for his service-connected PTSD.  It shows instead that, between November 10, 2008, and August 19, 2011, the Veteran's service-connected PTSD is manifested by, at worst, complaints of periodic sadness, anger, social isolation, intrusive thoughts, disrupted sleep, chronic anger, difficulty concentrating, slightly disorganized thoughts, preoccupied thought content, easy distractibility, and suicidal ideation.  The record evidence dated during this time period shows that the Veteran was admitted to a VA Medical Center on November 10, 2008, after taking 1 or 2 Ambien with 1 pint of cognac in a suicide attempt just prior to admission.  On admission, the Veteran denied suicidal ideation but admitted to PTSD and depression.  He was married to his fourth wife who accompanied him to the hospital.  Mental status examination of the Veteran showed he was neatly groomed, polite, spontaneous and somewhat circumstantial speech "as he begins to tell the complicated history," no suicidal or homicidal ideation or plan, and chronic feelings of frustration, hopelessness, and helplessness.  The Veteran's GAF score on admission was 31, indicating some impairment in reality testing or communication.  The Axis I diagnoses on admission included chronic delayed PTSD.  The Veteran was discharged 3 days later with improving sleep and no suicidal ideation, intent, or plan.

On VA examination in April 2009, the Veteran reported feeling periodically sad and isolating himself socially when he felt sad.  His sadness was linked to his anger and occurred weekly for the previous 40 years.  He had nightmares 2-3 times per week which was "less than in the past."  He had problems falling asleep and woke up every 1-11/2 hours during the night.  He also had chronic anger problems, problems concentrating, and "often forgets conversations."  He and his wife lived with friends.  He talked with a few friends and drove without problems "most of the time."  He had not worked since 2003.

Mental status examination of the Veteran in April 2009 showed he was casually dressed, appropriate grooming and hygiene, clear speech, full orientation, logical and productive "but slightly disorganized" thoughts, thought content preoccupied with in-service events in Vietnam, "easily off track," and judgment affected by "anger leading to a low tolerance for others."  The VA examiner concluded that the Veteran's PTSD resulted in moderate impairment in social relationships, occupational functioning, and demonstrated deficiencies in most areas of occupational and social functioning due to suicidal ideation, near-continuous depression, impaired impulse control, difficulty adapting to stressful circumstances, and difficulty establishing and maintaining effective relationships.  This examiner also concluded that the Veteran needed more frequent outpatient treatment for his PTSD although there was a low likelihood of significant change in his symptoms.  The Veteran's GAF score was 50.  The Axis I diagnosis was chronic PTSD.

The Board acknowledges that the symptomatology attributable to the Veteran's service-connected PTSD worsened on November 10, 2008, when he was hospitalized following a suicide attempt.  The Veteran's service-connected PTSD improved with a brief hospital stay and he was discharged 3 days later with improving sleep and no suicidal ideation, intent, or plan.  The record evidence overall does not indicate that the Veteran experienced total occupational and social impairment (i.e., a 100 percent rating under DC 9411) as a result of his service-connected PTSD between November 10, 2008, and August 19, 2011, such that a disability rating greater than 70 percent is warranted for this disability during this time period.  See 38 C.F.R. § 4.130, DC 9411 (2016).  VA examination in April 2009 noted the Veteran's recent hospitalization following a suicide attempt and his continued complaints of sadness linked to anger and social isolation.  He still lived with his fourth wife, talked with a few friends, and generally drove himself without problems.  Mental status examination of the Veteran in April 2009 showed slightly disorganized thoughts, thought content preoccupied with his Vietnam service, and judgment affected by his anger.  The April 2009 VA examiner specifically found that the Veteran's PTSD resulted in moderate impairment in social relationships, occupational functioning, and demonstrated deficiencies in most areas of occupational and social functioning due to suicidal ideation, near-continuous depression, impaired impulse control, difficulty adapting to stressful circumstances, and difficulty establishing and maintaining effective relationships (i.e., a 70 percent rating under DC 9411).  Id.  The Veteran's April 2009 GAF score of 50 also indicated, at worst, serious symptoms.  In other words, the record evidence does not suggest that, between November 10, 2008, and August 19, 2011, that the Veteran experienced total occupational and social impairment (i.e., a 100 percent rating under DC 9411) such that a disability rating greater than 70 percent is warranted for this time period.  Id.  Nor does the evidence show that the Veteran's service-connected PTSD is manifested by symptoms of similar frequency, severity, and duration necessary to quality for an increased (100 percent) rating during this time period.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to a disability rating greater than 70 percent prior to August 19, 2011, for service-connected PTSD.  In summary, the Board finds that the criteria for a disability rating greater than 70 percent prior to August 19, 2011, for PTSD have not been met.


ORDER

Entitlement to service connection for hypertension, including as due to service-connected PTSD, is denied.

Entitlement to service connection for obstructive sleep apnea is denied.

Entitlement to service connection for GERD is denied.

Entitlement to a disability rating greater than 30 percent prior to November 10, 2008, and greater than 70 percent prior to August 19, 2011, for PTSD is denied.


REMAND

The Veteran contends that his service-connected multiple shell fragment wounds, abdominal laparotomy scar, and right clavicle scar are more disabling than currently (or initially) evaluated.  He also contends that his service-connected disabilities, alone or in combination, precluded him from securing or following a substantially gainful occupation throughout the appeal period, entitling him to a TDIU prior to November 10, 2008, including on an extraschedular basis.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's currently appealed higher initial rating claim for a right clavicle scar and his increased rating claims for shell fragment wound with residual scar of the left ankle, shell fragment wound with residual scar of the left knee, shell fragment wound with retained foreign body of the left buttock, shell fragment wound with retained foreign body of the left hip, shell fragment wound with retained foreign body of the back and for an abdominal laparotomy scar, a review of the record evidence shows that these disabilities were examined for VA adjudication purposes most recently in August 2011.  The Veteran subsequently testified at his December 2013 Board hearing that his most recent examinations for these service-connected disabilities did not take in to account the full extent of the disability which he experienced in standing, walking, and getting around (for his shell fragment wounds in multiple anatomical regions on the left side of his body), the stomach pain which he attributed to the abdominal laparotomy scar, or the neck pain which he attributed to the right clavicle scar.  

The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  The Board also notes that the Veteran's lay assertions regarding the worsening of his service-connected disabilities receive added probative weight because of his in-service training and experiences as an Army combat medic (demonstrated by his receipt of the Combat Medic Badge and an military occupational specialty (MOS) as a nurse).  Accordingly, given the Veteran's contentions, and given the change in symptomatology since his most recent VA examinations in August 2011, the Board finds that, on remand, he should be scheduled for updated VA examinations to determine the current nature and severity of his service-connected right clavicle scar, shell fragment wound with residual scar of the left ankle, shell fragment wound with residual scar of the left knee, shell fragment wound with retained foreign body of the left buttock, shell fragment wound with retained foreign body of the left hip, shell fragment wound with retained foreign body of the back, and abdominal laparotomy scar.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With respect to the Veteran's TDIU claim, including on an extraschedular basis, the Board observes that, because adjudication of the increased rating claims being remanded in this appeal likely will impact adjudication of the TDIU claim, all of these claims are inextricably intertwined.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, adjudication of the Veteran's TDIU claim must be deferred.

The AOJ also should attempt to obtain the Veteran's updated treatment records.  The Board observes here that the Veteran has submitted duplicate copies of his VA outpatient treatment records and service treatment records on multiple occasions during the appeal period.  He is advised such duplicate submissions are unnecessary, as they are part of his permanent file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA and private treatment records which have not been obtained already.  

2.  Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected  right clavicle scar.

3.  Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected shell fragment wound with residual scar of the left ankle, shell fragment wound with residual scar of the left knee, shell fragment wound with retained foreign body of the left buttock, shell fragment wound with retained foreign body of the left hip, shell fragment wound with retained foreign body of the back.

4.  Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected abdominal laparotomy scar.

5.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


